Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 03/15/2022 with respect to claims 8-10, 12-17 and 21-27 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“Applicant respectfully disagrees with the conclusion drawn by the Examiner and respectfully submits that the arguments presented previously are still valid. Specifically, Applicant deems FIG. 7 and FIG. 8 belong to different embodiments, instead of being the structures of the same embodiment before and after ionization radiation. In detail, referring to paragraph [0160] of Ilzuka, it is stated that "next, in the example shown in FIG. 8, the ink layer 3 is laminated on the base material 2 such that the thickness is continuously varied in a plane parallel to the surface of the base material (such that the central portion is thick and becomes thinner towards the side portion), and surface shaping layer 5 made of crosslinked and cured product of the ionization radiation-curable resin composition is laminated thereon. In the same manner as shown in FIG. 7, the surface shaping layer on a portion just above the ink layer and in the vicinity thereof forms an interaction region. In the example shown in FIG. 8, the thickness of the ink layer increased in the order of 3-c., 3-b, and 3-a, in accordance of which, the relief of the convex pattern of the interaction regions 4-c, 4-b, and 4-a continuously increases in this order. As a result, the relief of the convex pattern in the surface shaping layer 5 continuously increases in this order." From here, it can be known that only surface shaping layer 5 is a cured product of the ionization radiation-curable resin composition, and this surface shaping layer 5 is laminated on the ink layer 3. In other words, the ink layer 3 is not being cured by ionization radiation. Moreover, from the description above, it can be known that FIG. 8 is merely  
an alternative example of the configuration shown in FIG. 7. As a matter of fact, l lzuka summed up in paragraph [0161] that "the degree of extension of the interaction region 4 formed in the surface shaping layer 5 is not particularly limited as far as the effect of the present invention is exhibited and the interaction region 4 may extend from 

The Examiner respectfully submits that referring to paragraph [0164] of Ilzuka, it is stated that “the ionization radiation-curable resin compositions refer to those resin compositions that are crosslinked and cured by irradiation of those radiations having energy quantum capable of crosslinking and polymerizing molecules from among electromagnetic or charged particle radiations”, and in paragraph [0175] stated that “In the present invention, it is preferable to use an electron beam-curable resin composition as the ionization radiation-curable resin composition..” (note that the ionization radiation-curable resin compositions which is referring to the surface shaping layer 5 which is constituted by a crosslinked and cured product of the curable resin composition of Fig. 7, therefore, it reads on the claim language as globally irradiating the layer that is include resin compositions that are crosslinked and cured material.
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894